— Order, Supreme Court, New York County (Harold Tompkins, J.), entered on December 23, 1991, which, after a traverse hearing, denied defendant-appellant’s motion to dismiss the action for lack of jurisdiction, unanimously affirmed, with costs.
We agree with the Special Referee that the facts here are "almost identical” to those in Costine v St. Vincent’s Hosp. & Med. Ctr. (173 AD2d 422). Plaintiff’s process server identified himself to a security guard at a gate outside a private residential community in which defendant-appellant lives. When the guard ascertained that defendant was not at home, the process server explained the purpose of his visit and asked if the guard would deliver the papers to defendant. The guard said he would and accepted the papers. "By screening the visitor and representing that he would pass along the legal papers to defendant resident, the guard exhibited sufficient maturity and responsibility” for purposes of service pursuant to CPLR 308 (2) (supra, at 422). Concur — Sullivan, J. P., Wallach, Kupferman and Ross, JJ.